DETAILED ACTION
The instant application having Application No. 17/281,252 filed on 03/30/2021 is presented for examination by the examiner.

Status of Claims
Claim 1 has been amended. Claim 25 has been added. Claim 14 and 20-22 have been canceled. Claims 1-10 and 25 are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Drawings
New corrected drawings in compliance with 37 CFR 1.121(d) are required in this application because []. Applicant is advised to employ the services of a competent patent draftsperson outside the Office, as the U.S. Patent and Trademark Office no longer prepares new drawings. The corrected drawings are required in reply to the Office action to avoid abandonment of the application. The requirement for corrected drawings will not be held in abeyance.

Response to Arguments
Applicant's arguments, see Remarks, filed on 06/29/2022, with respect to the rejection(s) of claims 1 has been considered but are not persuasive because the arguments do not apply to the references as used in the current rejection. Examiner provides a new ground(s) of rejections to address Applicant’s arguments.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-10 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Xu et al. (Pub # US 2021/0153107 A1 hereinafter Xu) in view of Noh et al. (Pub # US 2021/0297966 A1).
Regarding claim 1, Xu teaches “an electronic device for wireless communication, comprising processing circuitry” as [(Para. 0257), An embodiment of the present application further provides an electronic apparatus. The electronic apparatus includes a memory and a processor. The memory is configured to store a computer program, and the processor is configured to execute the computer program to perform steps in any above-mentioned method embodiment.].
However, Xu does not specifically disclose configured to: determine a duration of a transmission window of a discovery reference signal, wherein the duration of the transmission window is determined based on each of: a subcarrier spacing; and a target number of candidate positions for a synchronization signal block of the discovery signal; and control transmission of the discovery reference signal based on the determined duration.
In an analogous art, Noh teaches “configured to: determine a duration of a transmission window of a discovery reference signal, wherein the duration of the transmission window is determined based on each of: a subcarrier spacing;” as [(Para. 0252), For example, in the case where the maximum number of SSBs capable of being transmitted in a DRS transmission window is 8, the duration of a DRS transmission window is 5 ms, and a subcarrier spacing of 30 KHz is used for SSB transmission, the SSB transmission candidate location indexes and the SSB indexes may be mapped as follows. Since a subcarrier spacing of 30 KHz is used, a DRS transmission window having a duration of 5 ms includes SSB transmission candidate locations for transmission of a total of 20 SSBs.] “and a target number of candidate positions for a synchronization signal block of the discovery signal;” [(Para. 0279), the DRS transmission window may include 20 SSB transmission candidate locations. In FIG. 38, although it has been described by way of example that there are 20 SSB transmission candidate locations in the DRS transmission window, the maximum number of transmissions in the DRS transmission window is 8, and the duration of the DRS transmission window is 5 ms, the above embodiments are not limited to these values.] “and control transmission of the discovery reference signal based on the determined duration” [(Para. 0244), the DRS transmission window indicates a time interval capable of transmitting a DRS.].
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to modify the teachings as in Xu to provide an effective technique as taught by Noh for efficiently transmitting and receiving physical channels and signals in a wireless communication system, and an apparatus using the same [Noh: Para. 0032]
Regarding claim 2, the combination of Xu and Noh, specifically Xu teaches “wherein the processing circuitry is configured to: determine the duration of the transmission window to be a minimum duration capable of accommodating the target number of synchronization signal blocks at the subcarrier spacing” as [(Para. 0141), For example, the period of an SSB window (half frame, or referred to as SSB burst set periodicity) in the related art is 5 ms, 10 ms, 20 ms, 40 ms, 80 ms or 160 ms. The minimum period of 5 ms in the related art is too small, and the minimum period of the DRS window or SSB window may be limited to be 20 ms or 40 ms].
Regarding claim 3, the combination of Xu and Noh, specifically Xu teaches “wherein the processing circuitry is further configured to determine a duration of the discovery reference signal” as [(Para. 0139), the duration of the DRS is limited, e.g., cannot be more than 4, 5, 6, 7, or 14 OFDM symbols, etc].
Regarding claim 4, the combination of Xu and Noh, specifically Xu teaches “wherein the processing circuitry is configured to: determine the duration of the discovery reference signal to be in a fixed length,” as [(Para. 0152), The base station attempts to send the SSB or the discovery reference signal in every fixed long-period SSB window or discovery reference signal window] “and allow part of the synchronization signal block to be discarded during transmission of the discovery reference signal” [(Para. 0152), if the SSB or discovery reference signal fails to be sent in the long-period SSB window or the discovery reference signal window, the base station attempts to send the SSB or the discovery reference signal again according to a short period.].
Regarding claim 5, the combination of Xu and Noh, specifically Xu teaches “wherein the processing circuitry is configured to: determine a maximum value of the duration of the discovery reference signal,” as [(Para. 0185), A length of the window (or a length of the SSB burst set) is extended, for example, from a half frame to a frame. More SSBs or DRSs are included in each window or each SSB burst set.] “and perform transmission of the discovery reference signal in a duration within the maximum value” [(Para. 0040), the DRS is sent in the frequency domain by using a time window period greater than a preset time, where the preset time is 5 ms].
Regarding claim 6, the combination of Xu and Noh, specifically Xu teaches “wherein the processing circuitry is configured to: determine the duration of the discovery reference signal to be a minimum duration capable of accommodating a preset number of synchronization signal blocks at the subcarrier spacing” as [(Para. 0084), in consideration of the need for the NR-U to minimize the occupancy duration of the discovery reference signal, the number of symbols occupied by the CORESET may be limited. For example, the configuration of merely one OFDM symbol or two OFDM symbols is adopted for the CORESET in the discovery reference signal …. (Para. 0141), The minimum period of 5 ms in the related art is too small, and the minimum period of the DRS window or SSB window may be limited to be 20 ms or 40 ms].
Regarding claim 7, the combination of Xu and Noh, specifically Noh teaches “wherein the processing circuitry is further configured to: embed, in the synchronization signal block, indication information related to a time offset of the synchronization signal block” as [(Para. 0303), the base station may transmit a timing offset for the SSB transmission candidate location mapped to the same SSB index to the UE through a PBCH].
Regarding claim 8, the combination of Xu and Noh, specifically Xu teaches “wherein the indication information indicates the time offset in units of symbol, non-slot, synchronization signal block, time slot, or half frame” as [(Para. 0141), For example, the period of an SSB window (half frame, or referred to as SSB burst set periodicity) in the related art is 5 ms, 10 ms, 20 ms, 40 ms, 80 ms or 160 ms. T].
Regarding claim 9, the combination of Xu and Noh, specifically Xu teaches “wherein the processing circuitry is further configured to: set the time offset so that the synchronization signal block does not cross a half frame boundary” as [(Para. 0141), For example, the period of an SSB window (half frame, or referred to as SSB burst set periodicity) in the related art is 5 ms, 10 ms, 20 ms, 40 ms, 80 ms or 160 ms. The minimum period of 5 ms in the related art is too small, and the minimum period of the DRS window or SSB window may be limited to be 20 ms or 40 ms].
Regarding claim 10, the combination of Xu and Noh, specifically Xu teaches “wherein the transmission of the discovery reference signal comprises: transmitting a plurality of synchronization signal blocks in a manner that a plurality of transmit beams are in one-to-one correspondence to the plurality of synchronization signal blocks” [(Para. 0148), Especially in the scenario where SSBs are sent through beamforming, multiple beams (e.g., 8 beams) exist, and each SSB corresponds to one beam. In one half frame, when channel contention of beam x corresponding to SSB 0 fails, other beams are required for sending other SSBs and are not suitable for sending SSB 0. The remaining opportunities left for sending SSB 0 in the half frame is not many. Only the last few slots in 5 ms are not defined for an SSB. However, it is possible for 8 beams to attempt to send an SSB again by using these slot].
Regarding claim 25, the claim is interpreted and rejected for the same reason as set forth in claim 1.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATALI N PASCUAL PEGUERO whose telephone number is (571)272-4691. The examiner can normally be reached Monday-Friday 11AM-9PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PANKAJ KUMAR can be reached on (571)272-3011. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NATALI PASCUAL PEGUERO/Examiner, Art Unit 2463                                                                                                                                                                                                        /MELVIN C MARCELO/Primary Examiner, Art Unit 2463